DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘power and handling unit receiving raw signals’ in Claim 22 interpreted to have the structure shown in Figure 8b
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said force sensors" in Line 3 and 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said plurality of force sensors’.
Claim 22 recites the limitation "said sensors" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the foot" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said specifications" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least two different sensing specifications’.
Claim 24 recites ‘each zone of force sensors’ and it is unclear exactly what this is meant to refer to. Claim 22 recites ‘a plurality of force sensors arranged in zones’, Applicant should amend to better clarify that there are a plurality of force sensors and a plurality of zones’ For example reciting ‘a plurality of force sensors arranged in a plurality of zones’ in claim 22 then later in reciting ‘each zone of the plurality of zones’ in claim 24.
Claim 25 recites ‘each zone of force sensors’ and it is unclear exactly what this is meant to refer to. Claim 22 recites ‘a plurality of force sensors arranged in zones’, Applicant should amend to better clarify that there are a plurality of force sensors and a plurality of zones’ For example reciting ‘a plurality of force sensors arranged in a plurality of zones’ in claim 22 then later in reciting ‘each zone of the plurality of zones’ in claim 25.
Claim 25 recites ‘one or more regions of rigid material’ and is dependent back to claim 23 which recites ‘regions of rigid material’ thus making it unclear if each recitation refers to the same elements or not.
Claim 26 recites ‘sensors in each zone’ and it is unclear exactly what this is meant to refer to. Claim 22 recites ‘a plurality of force sensors arranged in zones’, Applicant should amend to better clarify that there are a plurality of force sensors and a plurality of zones’ For example reciting ‘a plurality of force sensors arranged in a plurality of zones’ in claim 22 then later in reciting ‘each of the plurality of force sensors in each of the plurality of zones’ in claim 26.
Claim 26 recites the limitation "the total or average" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites ‘force sensors’ and is dependent back to claim 22 which recites ‘a plurality of force sensors’ thus making it unclear if each recitation refers to the same element or not.
Claim 27 recites the limitation "the read value" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites ‘their’ and it is unclear what element the term ‘their’ is meant to refer to.
Claim 28 recites ‘sensors’ and is dependent back to claim 22 which recites ‘a plurality of force sensors’ thus making it unclear if each recitation refers to the same element or not.
Claim 28 recites the limitation "the sensors" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the zones" in Lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the front" in Lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the foot" in Lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites ‘at least one sensor’ and is dependent back to claim 22 which recites ‘a plurality of force sensors’ thus making it unclear if each recitation refers to the same element or not.
Claim 29 recites the limitation "the entire range" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “possible” in claim 29 is a relative term which renders the claim indefinite. The term “possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 30 recites ‘sensors’ and is dependent back to claim 22 which recites ‘a plurality of force sensors’ thus making it unclear if each recitation refers to the same element or not.
Claim 31 recites ‘sensors’ and is dependent back to claim 22 which recites ‘a plurality of force sensors’ thus making it unclear if each recitation refers to the same element or not.
Claim 33 recites the limitation "said processing unit" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "said user" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "said processing unit" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “generic” in claim 34 is a relative term which renders the claim indefinite. The term “generic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 34 recites the limitation "the data " in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the sensors" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites ‘sensors’ and is dependent back to claim 22 which recites ‘a plurality of force sensors’ thus making it unclear if each recitation refers to the same element or not.
The term “higher” in claim 38 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “lower” in claim 38 is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 42 recites the limitation "said processing unit" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "said battery" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22, 30-36, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369).
Regarding claim 22, Schrock teaches a system for sensing in-sole force in a footwear (Abstract), the system comprising: 
a lower layer (‘sole structure 130’), an upper layer (‘foot contacting member 133’), a plurality of force sensors (‘a force sensor assembly 13’) arranged in zones (‘a force sensor assembly 13, having a plurality of sensors 16’; Figure 3), a flexible electronic (‘sensor leads 18’) that connects said force sensors (Paragraph 0052; Figure 52), and a power and handling unit (at least elements 14, 20, 22, 23) connected to the electronic circuit (Paragraph 0057; Figure 3), said power and handling unit receiving raw signals from said sensors (Paragraphs 0056-0058), wherein the circuit lower layer is integral or in contact with the sole of the footwear (Paragraph 0052; ‘sole structure 130’) and the upper layer is in contact with the foot (Paragraph 0052; ‘foot contacting member 133’); 
Schrock is silent on the different sensing specifications. Yoon teaches said force sensors that can be used within shoes (Paragraph 0119) including sensors of at least two different sensing specifications, said specifications including operating range, area, linearity, repeatability, or drift (Paragraph 0012; pressure sensors measure a force; ‘ At least some of the sensor modules may have sensors for measuring different physical properties and/or different ranges of those properties within the same sensor. Sensors may be selected from the group consisting of pressure’).
It would have been obvious to one of ordinary skill in the art to have modified Schrock with Yoon because it helps improve data resolution and because Yoon teaches it as being a design choice (Paragraph 0012 of Yoon).
Regarding claim 30, Schrock teaches wherein sensors measure force in vertical or traverse or longitudinal direction (Paragraph 0053; ‘e.g., pressure data from interaction of a user's foot with the ground or other contact surface’).
Regarding claim 31, Schrock teaches wherein sensors measure vertical ground reaction force (Paragraph 0053; ‘e.g., pressure data from interaction of a user's foot with the ground or other contact surface’).
Regarding claim 32, Schrock teaches wherein the flexible electronic circuit includes a wireless transmitter and a processing unit is connected to the flexible electronic circuit wirelessly (Paragraphs 0058 and 0066).
Regarding claim 33, Schrock teaches wherein said processing unit (at least elements 14, 20, 22, 23) is worn by the user (Figure 1 and 2; part of a shoe that is worn).
Regarding claim 34, Schrock teaches wherein said processing unit is a smart phone or another generic wearable device, wherein a dedicated application is processing the data (Paragraph 0015; ‘Such methods can include receiving data from the sensors at the electronic module and transmitting the data from the module to a remote external device for further processing, which may include use in one or more applications.’; Paragraph 0074; ‘mobile device’).
Regarding claim 35, Schrock teaches wherein the flexible electronic circuit and the sensors are integrally connected and form an intermediate layer between said upper layer and said lower layer (Figures 3-5).
Regarding claim 36, Schrock teaches wherein the flexible electronic circuit includes a memory module wherein data may be downloaded from the memory module to an external processing unit (Paragraph 0071; ‘this data may be stored in memory 204 and/or made available, for example, for transmission by the transmission/reception system 106 to some remote location or system.’).
Regarding claim 40, Schrock teaches wherein an accelerometer and gyroscope are included in said power and handling unit to measure foot orientation, gait speed, and acceleration (Paragraph 0071).
Regarding claim 41, Schrock teaches wherein a GPS is included in said power and handling unit to record location (Paragraph 0110).
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369) as applied to claim 22 above and in further view of Ross et al. (US 2011/0214501).
Regarding claim 23, Schrock is silent on rigidity of the upper layer. Ross teaches wherein the upper layer (158) includes regions of rigid material and regions of flexible material (Paragraph 0088; layer 158 is considered ‘semi-rigid’ thus would have regions of rigid and flexible material together). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Ross because it provides protection (Paragraph 0088 of Ross).
Regarding claim 24, Schrock is silent on rigidity of the upper layer. Ross teaches wherein each region of rigid material is placed above at least part of each zone of force sensors (Figure 7; Paragraph 0088). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Ross because it provides protection (Paragraph 0088 of Ross).
Regarding claim 25, Schrock is silent on rigidity of the upper layer. Ross teaches wherein each zone of force sensors is in contact with one or more regions of rigid material of the upper layer (Figure 7; Paragraph 0088; both the terms zone and region can be arbitrarily defined to provide said arrangement). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Ross because it provides protection (Paragraph 0088 of Ross).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369) as applied to claim 22 above and in further view of Horst et al. (US 2010/0211355).
Regarding claim 26, Schrock is silent on the summing of measurements from sensors from each zone. Horst teaches wherein force measurements from sensors in each zone are summed or averaged to provide the total or average force value for that zone (Paragraph 0021). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Horst because Horst says the total value force/weight can be determined in a multitude of ways and would appear to be a design choice (Paragraph 0021 of Horst).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369) and Horst et al. (US 2010/0211355) as applied to claim 26 above and in further view of Pinto Rodrigues (US 2013/0137943).
Regarding claim 27, Schrock is silent on calculating force when values fall within an operating range. Pinto Rodrigues teaches wherein signals used for calculating forces include signals from force sensors wherein the read value falls within a defined minimum and maximum value of their operating range (Paragraph 0050). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Pinto Rodrigues because Pinto Rodrigues teaches this as being dependent on the sensor and more specifically the area of coverage of the sensor and is essentially a design choice dependent on the sensor choice (Paragraph 0050 of Pinto Rodrigues).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369) as applied to claim 22 above and in further view of Mahmoud (US Patent No. 10034622).
Regarding claim 28, Schrock is silent on sensors being used to calibrate other sensors. Mahmoud teaches wherein sensors of one force range are used to calibrate the sensors of another, different, force range (Column 2, Line 53-Column 3, Line 10; ‘These two elements (feedback resistor and negative voltage) enable more control of the linear characteristics of the force sensor. Below reference is made to the feedback resistor as a digital potentiometer, which is automatically controlled by the processors for the best calibration of the linearity and range of the force sensor.‘). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Mahmoud because it provides better calibration of the sensors (Column 2, Line 53-Column 3, Line 10 of Mahmoud).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369) as applied to claim 22 above and in further view of Pinto Rodrigues (US 2013/0137943).
Regarding claim 29, Schrock is silent on zones with sensors with various measuring ranges. Pinto Rodrigues teaches wherein the zones at the front of the foot include at least one sensor with a wide measuring range, covering the entire range of possible values that the zone at the front of the foot may encounter (Paragraph 0050). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Pinto Rodrigues because Pinto Rodrigues teaches this as being dependent on the sensor and more specifically the area of coverage of the sensor and is essentially a design choice dependent on the sensor choice (Paragraph 0050 of Pinto Rodrigues).
Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369) as applied to claim 22 above and in further view of Kholwadwala et al. (US Patent No. 7426873).
Regarding claim 37, Schrock is silent on the depressions of the lower layer. Kholwadwala teaches wherein the lower layer includes depressions where sensors at least partially fit in (Figure 7; Column 8, Lines 4-42; elements 608 in lower layer 602). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Kholwadwala because it provides a configuration that is most sensitive to external loads while not collapsing enough to harm the components within a cavity (Column 8, Lines 9-11 of Kholwadwala).
Regarding claim 38, Schrock is silent on the rigidity of the lower layer. Kholwadwala teaches wherein the lower layer includes regions of higher rigidity and regions of lower rigidity (Figure 7; Column 8, Lines 4-42; The materials of the layer 602, the cavities 608, and the rings 210 would provide different rigidities). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Kholwadwala because it provides a configuration that is most sensitive to external loads while not collapsing enough to harm the components within a cavity (Column 8, Lines 9-11 of Kholwadwala).
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369) as applied to claim 22 above and in further view of Sazonov et al. (US 2011/0054359).
Regarding claim 39, Schrock is silent on the data collected as time series. Sazonov teaches wherein data is collected as time series, and wherein processing includes comparisons of time series data (Paragraph 0104). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Sazonov because it aids in classification of the data (Paragraphs 0089 and 0101 of Sazonov).
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US 2010/0063779) in view of Yoon (US 2006/0254369) as applied to claim 22 above and in further view of Lee (US 2014/0326085).
Regarding claim 42, Schrock teaches wherein power is provided by a rechargeable battery (Paragraph 0066; ‘battery charging,’), Schrock is silent on the wireless charging. Lee teaches said processing unit integrating a wireless charging capability to recharge said battery (Paragraph 0066; ‘In example embodiments, the battery unit 349 may be wirelessly charged by a wireless charger.’). It would have been obvious to one of ordinary skill in the art to have modified Schrock with Lee because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the charging type of Schrock with that of Lee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791